CITIES AND TOWNS Woods County. A municipality may annex only those territories which are adjacent or contiguous to the municipality's corporate limits or which are considered adjacent or contiguous to the municipality's corporate limits being separated therefrom only by a railway right-of-way or an intervening strip less than four (4) rods wide.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: May a municipality annex an addition which is not adjacent or contiguous to the municipality's corporate limits providing that such addition's streets and utilities comply with the specifications set forth in the ordinances of the municipality? Title 11 Ohio St. 21-101 [11-21-101] (1977) provides: "The municipal governing body by ordinance may add to the municipality territory adjacent or contiguous to its corporate limits and increase or diminish the corporate limits as the governing body deems desirable for the benefit of the municipality." Title 11 Ohio St. 21-102 [11-21-102] (1977) provides: "Where any territory to be annexed is separated from the corporate limits of the municipality only by a railway right-of-way, or an intervening strip less than four (4) rods wide, the territory shall be considered adjacent or contiguous to the municipality." A plain reading of the above-cited statutes authorizes munici palities within the State of Oklahoma to annex property which is adjacent or contiguous to the existing corporate limits of a munici pality or which may be considered adjacent or contiguous if separated by a railway right-of-way or strip of land less than four (4) rods wide.  Your opinion request explains that the property to which you refer could not be classified as right-of-way or an intervening strip less than four (4) rods wide, thus not "adjacent or contiguous" to the municipality's existing corporate limits.  Title 11 Ohio St. 21-101 [11-21-101] (1977) does not authorize a municipality to annex territory which is not adjacent or contiguous to its corporate limits.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A municipality may annex only those territories which are adjacent or contiguous to the municipality's corporate limits or which are considered adjacent or contiguous to the municipality's corporate limits being separated therefrom only by a railway right-of-way or an intervening strip less than four (4) rods wide.  (MICHAEL JACKSON) (ksg)